



Exhibit 10.2




[Execution]


THIRD AMENDMENT to
AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT


THIS THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT (this “Amendment”), dated as of June 16, 2020, is entered into by and
among QUANTUM CORPORATION, a Delaware corporation (“Quantum”), QUANTUM LTO
HOLDINGS, LLC, a Delaware limited liability company (“Quantum LTO” and together
with Quantum and each other Person joined to the Credit Agreement as a borrower
from time to time, collectively, the “Borrowers” and each a “Borrower”), the
financial institutions which are now or which hereafter become a party to the
Credit Agreement as lenders (collectively, the “Lenders” and each a “Lender”),
and PNC BANK, NATIONAL ASSOCIATION (“PNC”), in its capacity as agent for the
Lenders (in such capacity, together with its successors and assigns, “Agent”).


RECITALS


A.    Agent, the Lenders and the Borrowers are parties to that certain Amended
and Restated Revolving Credit and Security Agreement, dated as of December 27,
2018 as amended by the First Amendment to Amended and Restated Revolving Credit
and Security Agreement, dated as of April 3, 2020, and the Second Amendment to
Amended and Restated Revolving Credit and Security Agreement, dated as of April
11, 2020 (as amended hereby and as the same may be further amended, modified,
supplemented, renewed, restated or replaced from time to time, the “Credit
Agreement”), pursuant to which the Lenders have made and may hereafter make
certain loans and have provided and may hereafter provide certain financial
accommodations to the Borrowers.


B.    The Borrowers have requested that Agent and the Lenders make certain
amendments to the Credit Agreement as set forth herein, and Agent and the
Required Lenders have agreed to make such amendments, subject to the terms and
conditions set forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.Definitions.


(a)Interpretation. Capitalized terms used herein and not defined shall have the
meanings given to such terms in the Credit Agreement.


(b)New Definitions. The following defined terms are hereby added to Section 1.2
of the Credit Agreement in their proper alphabetical order:


“Amendment and Restatement Transactions” shall have the meaning set forth in the
definition of “Transactions”.


“Average Undrawn Availability” shall mean, for any period of determination, the
quotient obtained by dividing (a) the sum of Undrawn Availability for each day
during the applicable period ending on the day immediately preceding such date
of determination, by (b) the number of days in such period.


“Closing Date Warrants” shall have the meaning given to such term in the Term
Loan Agreement (as in effect on the Third Amendment Effective Date).





--------------------------------------------------------------------------------





“Third Amendment” shall mean the Third Amendment to Amended and Restated
Revolving Credit and Security Agreement, dated as of the Third Amendment
Effective Date, by and among Agent, Lenders and the Borrowers.


“Third Amendment Effective Date” shall mean June 16, 2020.


“Third Amendment Transactions” shall have the meaning set forth in the
definition of “Transactions”.


“Third Amendment Warrants” shall have the meaning given to the term “Fourth
Amendment Warrants” in the Term Loan Agreement (as in effect on the Third
Amendment Effective Date).
(c)
Amendments to Definitions.



(i)Applicable Margin. The definition of “Applicable Margin” in Section 1.2 of
the Credit Agreement is hereby amended by deleting such definition in its
entirety and replacing it with the following:


“Applicable Margin” shall mean (a) as of the Third Amendment Effective Date and
through but excluding the first Applicable Margin Adjustment Date (as
hereinafter defined), an amount equal to (i) four and one-half percent (4.50%)
for (A) Revolving Advances consisting of Domestic Rate Loans, and (B) Swing
Loans, and (ii) an amount equal to five and one-half percent (5.50%) for
Revolving Advances consisting of LIBOR Rate Loans, and (b) effective as of the
first day of the month following the receipt by Agent of the quarterly financial
statements of Quantum and its Subsidiaries and the related Compliance
Certificate for the fiscal quarter ending June 30, 2021 required under
Section 9.8 hereof, and thereafter on the first day of the month following
receipt of the quarterly financial statements of Quantum and its Subsidiaries
and the related Compliance Certificate required under Section 9.8 hereof for the
most recently completed fiscal quarter (such first day of the applicable month,
an “Applicable Margin Adjustment Date”), the Applicable Margin for Revolving
Advances and Swing Loans shall be adjusted, if necessary, to the applicable
percent per annum set forth in the pricing table below corresponding to the
Total Leverage Ratio for Quantum and its Subsidiaries for the immediately
preceding four (4) fiscal quarter period ending on the last day of the most
recently completed fiscal quarter prior to the Applicable Margin Adjustment
Date:


Total Leverage Ratio
Applicable Margin for
Revolving Advances consisting of Domestic Rate Loans and Swing Loans
Applicable Margin for Revolving Advances consisting of LIBOR Rate Loans
Less than or equal to 3.50 to 1.00
3.50%
4.50%
Greater than 3.50 to 1.00 and less than or equal to 4.50 to 1.00
4.00%
5.00%
Greater than 4.50 to 1.00
4.50%
5.50%



If the Loan Parties fail to deliver the financial statements and Compliance
Certificate required under Section 9.8 hereof by the date required pursuant to
such Section, the Applicable Margin shall be conclusively presumed to equal the
highest Applicable Margin specified in the pricing table set forth above until
the date of delivery of such financial statements and Compliance Certificate, at
which time the rate will be adjusted based upon the Total Leverage Ratio
reflected in such financial statements and Compliance Certificate. If, as a
result of any restatement of, or other adjustment to, the financial statements
of Quantum and its Subsidiaries or for any other reason, Agent determines that
(x) the Total Leverage Ratio as previously calculated as of any applicable date
for any applicable period was inaccurate, and (y) a proper calculation of the
Total Leverage Ratio for any such period would have





--------------------------------------------------------------------------------





resulted in different pricing for such period, then (A) if the proper
calculation of the Total Leverage Ratio would have resulted in a higher interest
rate for such period, automatically and immediately without the necessity of any
demand or notice by Agent or any other affirmative act of any party, the
interest accrued on the applicable outstanding Advances accruing for such period
under the provisions of this Agreement and the Other Documents shall be deemed
to be retroactively increased by, and the Borrowers shall be obligated to
immediately pay to Agent for the ratable benefit of Lenders an amount equal to
the excess of the amount of interest that should have been paid for such period
over the amount of interest actually paid for such period; and (B) if the proper
calculation of the Total Leverage Ratio would have resulted in a lower interest
rate for such period, then the interest accrued on the applicable outstanding
Advances accruing for such period under the provisions of this Agreement and the
Other Documents shall be deemed to remain unchanged, and Agent and Lenders shall
have no obligation to repay interest to the Borrowers; provided, that, if as a
result of any restatement or other event or other determination by Agent a
proper calculation of the Total Leverage Ratio would have resulted in a higher
interest rate for one or more periods and a lower interest rate for one or more
other periods (due to the shifting of income or expenses from one period to
another period or any other reason), then the amount payable by the Borrowers
pursuant to clause (A) above shall be based upon the excess, if any, of the
amount of interest that should have been paid for all applicable periods over
the amounts of interest actually paid for such periods.


(ii)EBITDA.


(A) The definition of “EBITDA” in Section 1.2 of the Credit Agreement is hereby
amended by deleting clause (vii) of such definition in its entirety and
replacing it with the following:


“(vii)    reasonable costs, expenses and fees (whether paid in cash, capitalized
through amortization or written off) incurred (A) at any time prior to, on, or
within the six (6) month period following the Amendment and Restatement Date in
connection with the transactions contemplated by this Agreement and the Term
Loan Agreement and the repayment of the Indebtedness under the Existing Term
Loan Documents up to an aggregate amount for all such costs, expenses and fees
incurred under this clause (vii)(A) not to exceed $15,250,000 and (B) at any
time prior to, on, or within the six (6) month period following the Third
Amendment Effective Date in connection with the Third Amendment Transactions up
to an aggregate amount for all such costs, expenses and fees incurred under this
clause (vii)(B) not to exceed $1,800,000,”.


(B)The definition of “EBITDA” in Section 1.2 of the Credit Agreement is hereby
further amended by deleting clause (xiii) of such definition in its entirety and
replacing it with the following:


“(xiii)    non-cash losses on sales or write-downs of assets, non-cash
amortization or debt issuance costs, non-cash costs or charges associated with
the issuance of the Closing Date Warrants or any other warrants issued by
Quantum prior to the Amendment and Restatement Date, the Third Amendment
Warrants, and any other non-cash charges or losses in accordance with GAAP;
provided that if any such non-cash items represent an accrual or reserve for
potential cash items in any future period, (A) the Borrowers may elect not to
add back such non-cash item in the current period and (B) to the extent the
Borrowers elect to add back any such non-cash item, the cash payment in respect
thereof in such future period shall be subtracted from EBITDA to such extent,
and”.


(C)The definition of “EBITDA” in Section 1.2 of the Credit Agreement is hereby
further amended by deleting the last paragraph of such definition in its
entirety and replacing it with the following:


“Notwithstanding the foregoing or any other provisions of this Agreement to the
contrary, (x) for the purposes of calculating EBITDA of Quantum and its
Subsidiaries for any period of four (4) consecutive fiscal quarters (each, a
“Reference Period”), if at any time during such Reference Period (and after the
Amendment and Restatement Date), Quantum or any of its Subsidiaries shall have
made a Permitted





--------------------------------------------------------------------------------





Acquisition, EBITDA of Quantum and its Subsidiaries for such Reference Period
shall be calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Borrowers and the Agent), and (y) to the extent that any portion of the
Permitted PPP Indebtedness is forgiven during any fiscal quarter, such portion
shall be ignored for purposes of calculating EBITDA of Quantum and its
Subsidiaries for each period of four (4) consecutive fiscal quarters that
includes such fiscal quarter.”
(iii)Excess Cash Flow. The definition of “Excess Cash Flow” in Section 1.2 of
the Credit Agreement is hereby amended by deleting clause (c)(iv) of such
definition in its entirety and replacing it with the following:


“(iv) to the extent added back to net income in the calculation of EBITDA during
such period, the cash portion of the reasonable costs, expenses and fees
incurred in connection with (A) the transactions contemplated by this Agreement
and the Term Loan Agreement and the repayment of the Indebtedness under the
Existing Term Loan Documents at any time prior to, on, or within six (6) months
following the Amendment and Restatement Date which is paid by such Person during
such period and (B) the Third Amendment Transactions at any time prior to, on,
or within the six (6) month period following the Third Amendment Effective Date
which is paid by such Person during such period.”


(iv)Fee Letter. The definition of “Fee Letter” in Section 1.2 of the Credit
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:


“Fee Letter” shall mean the Fourth Amended and Restated Fee Letter, dated as of
the Third Amendment Effective Date, by and among Borrowers and Agent.


(v)Intercreditor Agreement. The definition of “Intercreditor Agreement” in
Section 1.2 of the Credit Agreement is hereby amended by deleting such
definition in its entirety and replacing it with the following:


“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of December 27, 2018, as amended by the First Amendment to Intercreditor
Agreement, dated as of the Third Amendment Effective Date, between Agent and
Term Loan Agent, as acknowledged and agreed to by the Loan Parties, as the same
may be further amended, modified, supplemented, renewed, restated or replaced
from time to time in accordance with the terms thereof.


(vi)Revolving Interest Rate. The definition of “Revolving Interest Rate” in
Section 1.2 of the Credit Agreement is hereby amended by deleting such
definition in its entirety and replacing it with the following:


“Revolving Interest Rate” shall mean (a) with respect to Revolving Advances that
are Domestic Rate Loans and Swing Loans, an interest rate per annum equal to the
sum of the Applicable Margin for Revolving Advances and Swing Loans plus
the Alternate Base Rate, and (b) with respect to Revolving Advances that are
LIBOR Rate Loans, an interest rate per annum equal to the sum of the Applicable
Margin for Revolving Advances plus the greater of (i) the LIBOR Rate and
(ii) one-half of one percent (0.50%).


(vii)Specified Immaterial Acquisition. The definition of “Specified Immaterial
Acquisition” in Section 1.2 of the Credit Agreement is hereby amended by
deleting clause (c) of such definition and replacing it with the following:


“(c)    the total consideration, including the purchase price and liabilities
assumed (including, without limitation, all Acquired Indebtedness, Indebtedness
under Permitted Seller Notes and





--------------------------------------------------------------------------------





Permitted Earnouts but excluding consideration in the form of issuance of Equity
Interests permitted hereunder or paid with the proceeds of the issuance of
Equity Interests permitted hereunder), of (i) any individual acquisition shall
not exceed $2,500,000 and (ii) all such acquisitions shall not exceed $5,000,000
in the aggregate for the period from the Third Amendment Effective Date through
the Maturity Date;”.


(viii)Transactions. The definition of “Transactions” in Section 1.2 of the
Credit Agreement is hereby amended by deleting such definition in its entirety
and replacing it with the following:


“Transactions” shall mean (a) as applicable to the Amendment and Restatement
Date, the transactions under or contemplated by this Agreement, the Other
Documents and the Term Loan Documents to occur on the Amendment and Restatement
Date (the “Amendment and Restatement Transactions”) and (b) as applicable to the
Third Amendment Effective Date, the transactions under or contemplated by the
Third Amendment, the Other Documents executed and delivered in connection
therewith and the Term Loan Documents to occur on the Third Amendment Effective
Date (the “Third Amendment Transactions”).
(ix)Warrants. The definition of “Warrants” in Section 1.2 of the Credit
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:


“Warrants” shall mean the Closing Date Warrants and the Third Amendment
Warrants.
2.Divisions. Article I of the Credit Agreement is hereby amended by inserting
the following new Section 1.5 at the end of such Article:


“1.5 Divisions. For all purposes under this Agreement and the Other Documents,
in connection with any division or plan of division under Delaware law (or any
comparable event under the laws of a different jurisdiction): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.”


3.Financial Covenants. Section 6.5 of the Credit Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“6.5 Financial Covenants.


(a)Fixed Charge Coverage Ratio. Maintain as of the end of each fiscal quarter, a
Fixed Charge Coverage Ratio for Quantum and its Subsidiaries, on a consolidated
basis, of not less than the ratio set forth below for each four (4) consecutive
fiscal quarter period then ended set forth below:







--------------------------------------------------------------------------------





Fiscal Quarter Ending
Minimum Fixed Charge Coverage Ratio
March 31, 2019
0.81 to 1.00
June 30, 2019
0.97 to 1.00
September 30, 2019
1.05 to 1.00
December 31, 2019
1.20 to 1.00
March 31, 2020
1.25 to 1.00
June 30, 2020
Not tested
September 30, 2020
Not tested
December 31, 2020
Not tested
March 31, 2021
Not tested
June 30, 2021
0.70 to 1.00
September 30, 2021
0.75 to 1.00
December 31, 2021
0.85 to 1.00
March 31, 2022
0.85 to 1.00
June 30, 2022
0.95 to 1.00
September 30, 2022
1.00 to 1.00
December 31, 2022
1.10 to 1.00
March 31, 2023 and each fiscal quarter ending thereafter
1.20 to 1.00



(b)Minimum EBITDA. If the Total Net Leverage Ratio for Quantum and its
Subsidiaries, on a consolidated basis, is greater than 3.25 to 1.00 for the four
(4) consecutive fiscal quarter period then ended, maintain as of the end of each
fiscal quarter, EBITDA of Quantum and its Subsidiaries, on a consolidated basis,
of not less than the amount set forth below for each four (4) consecutive fiscal
quarter period then ended set forth below:


Fiscal Quarter Ending
Minimum EBITDA
March 31, 2019
$27,500,000
June 30, 2019
$31,000,000
September 30, 2019
$33,000,000
December 31, 2019
$37,000,000
March 31, 2020
$38,000,000
June 30, 2020
Not tested
September 30, 2020
Not tested
December 31, 2020
Not tested
March 31, 2021
Not tested
June 30, 2021
$33,000,000
September 30, 2021
$36,000,000
December 31, 2021
$36,000,000
March 31, 2022
$36,000,000
June 30, 2022
$38,000,000
September 30, 2022
$40,000,000
December 31, 2022
$42,000,000
March 31, 2023 and each fiscal quarter ending thereafter
$45,000,000








--------------------------------------------------------------------------------





(c)Total Net Leverage Ratio. Maintain as of the end of each fiscal quarter, a
Total Net Leverage Ratio for Quantum and its Subsidiaries, on a consolidated
basis, of not greater than the ratio set forth below for each four (4)
consecutive fiscal quarter period then ended set forth below:


Fiscal Quarter Ending
Maximum Total Net Leverage Ratio
March 31, 2019
5.43 to 1.00
June 30, 2019
4.80 to 1.00
September 30, 2019
4.40 to 1.00
December 31, 2019
3.75 to 1.00
March 31, 2020
Not tested
June 30, 2020
Not tested
September 30, 2020
Not tested
December 31, 2020
Not tested
March 31, 2021
Not tested
June 30, 2021
5.00 to 1.00
September 30, 2021
4.75 to 1.00
December 31, 2021
4.50 to 1.00
March 31, 2022
4.50 to 1.00
June 30, 2022
4.25 to 1.00
September 30, 2022
4.00 to 1.00
December 31, 2022
3.75 to 1.00
March 31, 2023 and each fiscal quarter ending thereafter
3.25 to 1.00



(d)Total Leverage Ratio. Maintain as of the end of each fiscal quarter, a Total
Leverage Ratio for Quantum and its Subsidiaries, on a consolidated basis, of not
greater than the ratio set forth below for each four (4) consecutive fiscal
quarters then ended set forth below:


Fiscal Quarter Ending
Maximum Total Leverage Ratio
March 31, 2019
6.00 to 1.00
June 30, 2019
5.30 to 1.00
September 30, 2019
5.00 to 1.00
December 31, 2019
4.50 to 1.00
March 31, 2020
Not tested
June 30, 2020
Not tested
September 30, 2020
Not tested
December 31, 2020
Not tested
March 31, 2021
Not tested
June 30, 2021
5.50 to 1.00
September 30, 2021
5.25 to 1.00
December 31, 2021
5.00 to 1.00
March 31, 2022
5.00 to 1.00
June 30, 2022
4.75 to 1.00
September 30, 2022
4.50 to 1.00
December 31, 2022
4.25 to 1.00
March 31, 2023 and each fiscal quarter ending thereafter
4.00 to 1.00








--------------------------------------------------------------------------------





(e)Minimum Undrawn Availability; Minimum Liquidity.


(i)On the last day of each month during the period from June 30, 2020 through
and including May 31, 2021 have Average Undrawn Availability for the immediately
preceding thirty (30) days of not less than $7,000,000.


(ii)On the last day of each fiscal quarter, commencing with the fiscal quarter
ending June 30, 2021, have Liquidity on such day of not less than $10,000,000
and have Average Liquidity for the immediately preceding ninety (90) days of not
less than $10,000,000.


(f)Minimum PNC Qualified Cash. Maintain at all times PNC Qualified Cash in an
amount of not less than the Minimum PNC Qualified Cash Amount.”


4.Prepayment of Indebtedness.


(a)Section 7.17 of the Credit Agreement is hereby amended by deleting clause (f)
of such Section in its entirety and replacing it with the following:


“(f)    any Loan Party and its Subsidiaries may prepay, repurchase, redeem,
retire or otherwise acquire any Indebtedness described in clauses (c), (f), (g),
(h), (i), (l), (n), (o), (p), (q), (r), (t) or (u) of the definition of
“Permitted Indebtedness”; provided that (i) on the date of any such prepayment,
repurchase, redemption, retirement or other acquisition and after giving effect
thereto, (A) each of the Payment Conditions shall have been satisfied; and
(B) Quantum and its Subsidiaries, on a consolidated basis, are projected to be
in compliance with each of the financial covenants set forth in Section 6.5
hereof for the four (4) fiscal quarter period ended one year after the proposed
date of such payment; and (ii) in connection with any prepayment, repurchase,
redemption, retirement or other acquisition of Indebtedness described in clauses
(f), (h), (n) and (u) of the definition of “Permitted Indebtedness”, all of the
applicable subordination provisions (or the conditions set forth in the
applicable Subordination Agreement) related to such Indebtedness shall have been
satisfied;”


(b)Section 7.17 of the Credit Agreement is hereby further amended by (i)
deleting the proviso at the end of such Section and (ii) inserting the following
new clause (h) at the end of such Section:


“and (h) any Loan Party may prepay any Permitted PPP Indebtedness and any and
all obligations thereunder, in each case, to the extent required by any
Applicable Law or the PPP Loan Documents or to the extent permitted by PPP
Lender.”


5.Exhibits to Credit Agreement - Compliance Certificate. Exhibit 1.2(b) of the
Credit Agreement is hereby deleted in its entirety and replaced with Exhibit
1.2(b) hereto.


6.Waiver of Events of Default.


(a)Borrowers hereby acknowledge and agree that: (i) Events of Default occurred
under (A) Section 10.3 of the Credit Agreement as a result of the failure of
Borrowers to deliver to Agent the financial statements and other information for
the fiscal quarter ended March 31, 2020 (the “March 2020 Financial Statements”)
and a Compliance Certificate together with the March 2020 Financial Statements,
in each case, on or prior to May 15, 2020 as required pursuant to Section 9.8 of
the Credit Agreement and (B) Section 10.5(a) of the Credit Agreement as a result
of the failure of Borrowers to provide notice to Agent of the occurrence of the
Events of Default described in clause (i)(A) above as required under Section
9.5(a) of the Credit Agreement (the Events of Default described in this clause
(i), collectively, the “Revolving Loan Defaults”), (ii) Events of Default
occurred under (A) Section 10.3 of the Term Loan Agreement as a result of the
failure of Borrowers to deliver to Term Loan Agent the March 2020 Financial
Statements and a Compliance Certificate together with the March 2020 Financial
Statements, in each case, on or prior to May 15, 2020 as required pursuant to
Section 9.8 of the Term Loan Agreement and (B) Section 10.4(a) of the Term Loan
Agreement as





--------------------------------------------------------------------------------





a result of the failure of Borrowers to provide notice to Agent of the
occurrence of the Events of Default described in clause (ii)(A) above as
required under Section 9.5(a) of the Term Loan Agreement (the Events of Default
described in this clause (ii), collectively, the “Term Loan Defaults”), (iii)
(x) the Revolving Loan Defaults constitute events of default under Section 10.8
of the Term Loan Agreement, which events of default constitute Events of Default
under Section 10.11 of the Credit Agreement, and (y) the Term Loan Defaults
constitute events of default under Section 10.8 of the Term Loan Agreement,
which events of default constitute Events of Default under Section 10.11 of the
Credit Agreement (the foregoing clauses (x) and (y) collectively, the “Cross
Defaults”) and (iv) the Loan Parties failed to provide notice to Agent of the
occurrence of the Cross Defaults under Section 9.5(a) of the Credit Agreement,
which failure constitutes an Event of Default under Section 10.5(a) of the
Credit Agreement (the Events of Default described in this clause (iv), together
with the Revolving Loan Defaults, the Term Loan Defaults and the Cross Defaults,
collectively, the “Specified Events of Default”).


(b)Subject to the terms and conditions of this Amendment, Agent and Lenders
hereby waive the Specified Events of Default. This waiver shall be effective
only in this specific instance and for the specific purpose for which this
waiver is given, and shall not entitle any Borrower to any other or further
waiver in any other circumstance. Agent and Lenders have not waived and are not
by this Amendment waiving, and have no present intention of waiving, any Event
of Default which may have occurred prior to the date hereof, or may be
continuing on the date hereof or any Event of Default which may occur after the
date hereof, other than the Specified Events of Default, whether the same or
similar to the Specified Events of Default or otherwise. Agent and Lenders
reserve the right, in their discretion, to exercise any or all of their rights
and remedies arising under the Loan Documents, applicable law or otherwise, as a
result of any other Events of Default which may have occurred prior to the date
hereof, or are continuing on the date hereof, or any Events of Default which may
occur after the date hereof, whether the same or similar to the Specified Events
of Default.


7.Representations and Warranties. In addition to the continuing representations
and warranties heretofore or hereafter made by the Loan Parties to Agent and
Lenders pursuant to the Credit Agreement and the Other Documents, each Loan
Party hereby represents and warrants to Agent and each Lender as follows:


(a)each Loan Party has full power, authority and legal right to enter into this
Amendment and to perform all its respective Obligations hereunder;


(b)this Amendment has been duly executed and delivered by each Loan Party;


(c)this Amendment constitutes the legal, valid and binding obligation of each
Loan Party enforceable in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar Laws affecting creditors’ rights generally;


(d)the execution, delivery and performance of this Amendment (i) are within each
Loan Party’s corporate or limited liability company powers, as applicable, (ii)
have been duly authorized by all necessary corporate or limited liability
company action, as applicable, (iii) are not in contravention of law or the
terms of such Loan Party’s Organizational Documents or to the conduct of such
Loan Party’s business or of any Material Contract or undertaking to which such
Loan Party is a party or by which such Loan Party is bound, including without
limitation the Term Loan Documents, (iv) will not conflict with or violate any
material provisions of any law or regulation, or any judgment, order or decree
of any Governmental Body, (v) will not require the Consent of any Governmental
Body, any party to a Material Contract or any other Person, except (x) any
Consents of any party to a Material Contract or any other Person (other than a
Governmental Body) with respect to which the failure to obtain could not
reasonably be expected, individually or in the aggregate to have a Material
Adverse Effect, (y) any immaterial Consents of any Governmental Body, or (z)
those Consents set forth on Schedule 5.1 to the Credit Agreement, all of which
will have been duly obtained, made or complied with prior to the Third Amendment
Effective Date and which are in full force and effect on the Third Amendment
Effective Date, and (vi) will not conflict with, nor result in any breach in any
of the provisions of or constitute a default under or result in the creation of
any Lien except Permitted Encumbrances upon any





--------------------------------------------------------------------------------





asset of such Loan Party under the provisions of any material agreement,
instrument, or other document to which such Loan Party is a party or by which it
or its property is a party or by which it may be bound, including without
limitation the Term Loan Documents;


(e)each Loan Party is duly formed or incorporated, as applicable, and in good
standing under the laws of the state of its incorporation or formation, as
applicable, and is good standing in such state and is qualified to do business
in any state where the failure to be so qualified could reasonably be expected
to result in a Material Adverse Effect;


(f)each of the representations and warranties made by any Loan Party in the
Credit Agreement and the Other Documents, each as amended hereby, are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that are qualified or
modified by materiality in the text thereof) as if made on the date of this
Amendment and after giving effect to this Amendment and the transactions
contemplated hereby, except to the extent that any such representation or
warranty is made as of an earlier and/or specified date, in which case such
representation or warranty shall have been true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that are qualified or modified by materiality in
the text thereof) as of such earlier or specified date;


(g)the pro forma consolidated balance sheet of Quantum and its Subsidiaries for
the fiscal year ended March 31, 2020 delivered to Agent prior to the Third
Amendment Effective Date reflects the consummation of the Third Amendment
Transactions and fairly reflects in all material respects the financial
condition of Quantum and its Subsidiaries, on a consolidated basis, as of the
Third Amendment Effective Date after giving effect to the Third Amendment
Transactions; and


(h)after giving effect to the transactions contemplated by this Amendment, on
the date of this Amendment, no Default or Event of Default exists or has
occurred and is continuing.


8.Conditions Precedent. The effectiveness of this Amendment is expressly
conditioned upon the satisfaction of each of the following conditions precedent:


(a)Agent shall have received this Amendment, duly authorized, executed and
delivered by each Loan Party;


(b)Agent shall have received, in form and substance satisfactory to Agent, the
Fee Letter, duly authorized, executed and delivered by each Borrower;


(c)Agent shall have received (i) in form and substance satisfactory to Agent, an
amendment to the Term Loan Agreement, duly authorized, executed and delivered by
the Borrowers, the Term Loan Agent and the Term Loan Lenders, which amendment
shall include, among other things, a re-set of the financial covenants set forth
in the Term Loan Agreement (it being understood and agreed that Amendment No. 4
to Term Loan Credit and Security Agreement, dated as of the Third Amendment
Effective Date, among the Borrowers, Term Loan Agent and the Term Loan Lenders
is satisfactory to Agent); and (ii) confirmation from the Borrowers that the
Borrowers have received the net proceeds of a $20,000,000 term loan to be made
by the Term Loan Lenders on the Third Amendment Effective Date;


(d)Agent shall have received, in form and substance satisfactory to Agent, an
amendment to the Intercreditor Agreement, duly authorized, executed and
delivered by Term Loan Agent and acknowledged and agreed to by the Borrowers (it
being understood and agreed that the First Amendment to Intercreditor Agreement,
dated as of the Third Amendment Effective Date, between Agent and Term Loan
Agent, as acknowledged and agreed to by the Borrowers, is satisfactory to
Agent);


(e)Agent shall have received payment from Borrowers of all fees, charges and
disbursements of Agent and its counsel required to be paid pursuant to the
Credit Agreement in connection





--------------------------------------------------------------------------------





with the preparation, execution and delivery of this Amendment and the Other
Documents executed and delivered in connection herewith or related hereto;


(f)all proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its counsel; and


(g)on the date of this Amendment and after giving effect to the provisions of
this Amendment and the transactions contemplated hereby, no Default or Event of
Default shall exist or have occurred and be continuing.


9.Reaffirmation. Each Loan Party hereby ratifies and reaffirms (a) all of its
payment and performance obligations, contingent or otherwise, under the Credit
Agreement and each of the Other Documents to which it is a party, and (b) its
grant to Agent of a security interest in the Collateral under the Credit
Agreement and each of the Other Documents to which it is a party.


10.Acknowledgments. To induce Agent and Lenders to enter into this Amendment,
Borrowers and each other Loan Party acknowledge that:


(a)as of the Third Amendment Effective Date, (i) Agent and Lenders have
performed without default all obligations required of Agent and Lenders under
the Credit Agreement and each of the Other Documents; and (ii) there are no
disputes with or claims against Agent or Lenders, or any knowledge of any facts
giving rise to any disputes or claims, related to the Credit Agreement or any of
the Other Documents, including, without limitation, any disputes or claims or
knowledge of facts giving rise thereto, that involve a breach or violation on
the part of Agent or any Lender of the terms and conditions of the Credit
Agreement or any of the Other Documents; and


(b)no Loan Party has any valid defense to the enforcement of their respective
obligations set forth in the Credit Agreement, the Other Documents or this
Amendment, as applicable, by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment.


11.Governing Law. This Amendment and all matters relating hereto or arising
herefrom (whether arising under contract law, tort law or otherwise) shall, in
accordance with Section 5-1401 of the General Obligations Law of the State of
New York, be governed by and construed in accordance with the Laws of the State
of New York.


12.Effect of this Agreement. Except as expressly amended pursuant hereto, no
other changes or modifications to the Credit Agreement or any of the Other
Documents are intended or implied, and in all other respects, the Credit
Agreement and each of the Other Documents is hereby specifically ratified,
restated and confirmed by all parties hereto as of the date of this Amendment.
To the extent that any provision of the Credit Agreement or any of the Other
Documents are inconsistent with the provisions of this Amendment, the provisions
of this Amendment shall control.


13.Binding Effect. This Amendment shall bind and inure to the benefit of the
respective successors and permitted assigns of each of the parties hereto.


14.Further Assurances. The Loan Parties shall execute and deliver such further
documents and take such further action as may be reasonably requested by Agent
to effectuate the provisions and purposes of this Amendment.


15.Counterparts; Electronic Signature. This Amendment may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by





--------------------------------------------------------------------------------





facsimile or electronic transmission (including email transmission of a .pdf
image) shall be deemed to be an original signature hereto.


16.Release. In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its respective successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, their respective successors and assigns, and their
respective present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set‑off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, as of the date of this Amendment, both at law and in equity, which
such Loan Party, or any of its respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment, in each case for or on account of, or in
relation to, or in any way in connection with any of the Credit Agreement, any
of the Other Documents or transactions thereunder or related thereto; provided
that nothing contained herein shall release any Releasee from any Claims
resulting from the gross negligence, willful misconduct or material breach of
the Credit Agreement or any of the Other Documents by any Releasee as determined
by a court of competent jurisdiction in a final non-appealable judgment or order
or for any Claim arising with respect to obligations arising under this
Amendment or the documents entered into as of the Third Amendment Effective
Date.




[Remainder of Page Intentionally Left Blank]

















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.


BORROWERS:
QUANTUM CORPORATION


By: /s/ J. Michael Dodson
Name: J. Michael Dodson
Title: Chief Financial Officer
 
QUANTUM LTO HOLDINGS, LLC


By: /s/ J. Michael Dodson
Name:J. Michael Dodson
Title:Chief Financial Officer
 
 
AGENT AND LENDERS:
PNC BANK, NATIONAL ASSOCIATION,
as Agent and Lender


By: /s/ Daniela Piemonte
Name:Daniela Piemonte
Title:Vice President








